       Case 2:20-cv-05857-MMB Document 35 Filed 12/23/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      KEITH FETSURKA;                    :         Civil Rights Complaint
      TIMOTHY SIECK;                     :         42 U.S.C. § 1983
      NICOLAS DEFINA;                    :
      ANDREW SCOTT; and,                 :
      FIREARMS POLICY                    :
      COALITION, INC.,                   :
                   Plaintiffs            :
                                         :
            v.                           :         Case No. – 2:20-cv-05857
                                         :
      DANIELLE OUTLAW,                   :
       Philadelphia Police Commissioner; :
      CITY OF PHILADELPHIA,              :
      PENNSYLVANIA; and,                 :
      COL. ROBERT EVANCHICK,             :
       Commissioner of Pennsylvania      :
       State Police,                     :
                        Defendants       :

     MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO
              DEFENDANTS’ MOTION TO DISMISS

      COME NOW Plaintiffs Keith Fetsurka, Timothy Sieck, Nicolas Defina,

Andrew Scott, and Firearms Policy Coalition, Inc., by and through their counsel,

hereby respectfully request this Honorable Court to grant a two (2) week extension

to file a response to Defendant Danielle Outlaw and Defendant City of Philadelphia,

Pennsylvania’s motion to dismiss, and aver in support as follows:

   1. On December 14, 2020, Defendant Danielle Outlaw and Defendant City of

      Philadelphia, Pennsylvania (collectively “City Defendants”) filed a motion to
    Case 2:20-cv-05857-MMB Document 35 Filed 12/23/20 Page 2 of 3




   dismiss, brief in support, and supporting declaration. See ECF Docs. 29 and

   29-1.

2. During a telephonic conference with City Defendants counsel to discuss

   settlement, Attorney Raymond DiGuiseppe noted that the City Defendants

   had filed a motion to dismiss, questioning the City Defendants commitment

   to resolving the matter.

3. In response, Attorney Kristin Bray represented that the City Defendants filed

   the motion to dismiss in order to preserve their right as they were required to

   do so by the federal rules of civil procedure and that the City was still

   interested in pursuing a settlement.

4. On December 18, 2020, the undersigned submitted a Motion to Continue

   Hearing on Plaintiffs’ Motion for Preliminary Injunction (ECF Doc. 32)

   which this Court granted (ECF Doc. 33).

5. As the undersigned represented in that motion, that evening, Plaintiffs

   provided City Defendants’ counsel with a copy of a proposed settlement

   agreement in Word format to enable the parties to directly edit the document

   in order to speed up the process of attempting to come to final terms on an

   agreement.

6. Given the holiday season and the parties’ continuing efforts to reach a

   settlement agreement that would resolve the case without the need for further


                                      2
       Case 2:20-cv-05857-MMB Document 35 Filed 12/23/20 Page 3 of 3




      litigation, Plaintiffs respectfully request a two (2) week extension to reply to

      City Defendants’ motion to dismiss, making their response due on or before

      January 11, 2021.

   7. Counsel for Col. Robert Evanchick was contacted and informed the

      undersigned that they would not oppose this motion.

   8. Counsel for the City Defendants were contacted on Monday, December 22,

      2020 to obtain their position on this motion. As of the filing of this motion,

      City Defendants have not informed the undersigned of their position, thus the

      undersigned cannot represent whether the City Defendants join, oppose, or

      take no position on the instant motion.


      WHEREFORE, Plaintiffs’ respectfully request that this Honorable Court

extend the time in which they have to respond to City Defendants’ motion to dismiss

to January 11, 2021.


                                                Respectfully Submitted,

                                                /s/ Adam Kraut
                                                Adam Kraut, Esq.
                                                Attorney Id. No. 318482
                                                FIREARMS POLICY COALITION
                                                1215 K Street, 17th Floor
                                                Sacramento, CA 95814
                                                (916) 476-2342
                                                Akraut@fpclaw.org

                                                Attorney for Plaintiffs

                                          3
